On Resubmission.
At the time this cause was under consideration on its first submission Chief Justice CONNER was absent, in attendance on the writ of error committee at Austin. Subsequent to the judgment heretofore rendered, January 26, 1918, Associate Justice DUNKLIN discovered that an oil lease taken by a company in which he was interested contained a provision similar to the one involved in the lease in this case, and therefore felt that he might be disqualified to sit in this case. In deference to his wishes, the former judgment was set aside February 9, 1918, and the cause set for resubmission February 22d, at which time the counsel for appellee appeared and submitted oral and written argument to sustain the contention that the judgment of the trial court should be affirmed. At this last submission, Chief Justice CONNER was present, heard the argument of counsel, and has since, with the writer, given the case a careful reconsideration. We find no reason to change the views expressed in the opinion of the court on the first hearing. Hence we adopt that opinion as expressing the conclusions of the court at this time.
The judgment of the trial court is reversed, and the case remanded for further proceedings not inconsistent with this opinion.
DUNKLIN, J., not sitting.